NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               DARNELL TREADWAY,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7124
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-1505, Judge William A
Moorman.
             __________________________

              Decided: December 9, 2010
              __________________________

   DARNELL TREADWAY, Garland, Texas, pro se.

    DAVID D’ALESSANDRIS, Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, and JEANNE E. DAVIDSON, Director, and
TREADWAY   v. DVA                                        2


HAROLD D. LESTER, JR., Assistant Director. Of counsel on
the brief were DAVID J. BARRANS, Deputy Assistant Gen-
eral Counsel, and MICHAEL G. DAUGHERTY, Attorney,
United States Department of Veterans Affairs, of Wash-
ington, DC.
               __________________________

   Before GAJARSA, PROST, and MOORE, Circuit Judges.
PER CURIAM.

     Darnell Treadway appeals from a decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”), which affirmed the March 28, 2008
decision of the Board of Veterans’ Appeals (“Board”)
denying Mr. Treadway’s claim for an increased rating for
service connection for calluses of the feet and secondary
service connection for disabilities of the back, knee, hip,
ankle, and hypertension. Treadway v. Shinseki, No. 08-
1505 (Vet. App. June 30, 2010). We dismiss the appeal
for lack of jurisdiction.

                      BACKGROUND

    Mr. Treadway served in the United States Army from
October 1984 to October 1977 and from October 1989 to
April 1992. A Department of Veterans Affairs (“VA”)
regional office (“RO”) granted Mr. Treadway service
connection for bilateral foot calluses in March 2003, but
found his disability noncompensable. Mr. Treadway
appealed that decision and the RO issued a deferred
rating decision, finding that Mr. Treadway raised secon-
dary service connection claims regarding his back, knee,
hip, ankle, and hypertension. In August 2003, the RO
continued the noncompensable rating for Mr. Treadway’s
service connected foot calluses and denied all of his sec-
ondary service connection claims. In December 2004, the
3                                          TREADWAY   v. DVA


RO increased Mr. Treadway’s rating for service connec-
tion for bilateral foot calluses to ten percent and affirmed
the denial of the asserted secondary service connection
claims. In October 2005, the RO denied Mr. Treadway’s
application for an increased rating for service connected
foot calluses. Mr. Treadway appealed this denial and the
denial of his secondary service connection claims to the
Board.

    In March 2008, after considering the evidence in the
record, the Board denied Mr. Treadway’s claim for a
disability rating in excess of ten percent for his foot
calluses and his claims for secondary service connection
for disabilities of the back, knee, hip, ankle, and hyper-
tension. Based on the application of the rating criteria to
the facts of Mr. Treadway’s case, the Board concluded
that the evidence did not show that Mr. Treadway was
entitled to an increased disability rating for his foot
calluses. The Board then evaluated Mr. Treadway’s
claims and evidence presented for secondary service
connection and found that the medical evidence did not
support his claims.

     Mr. Treadway appealed the Board decision to the Vet-
erans Court, challenging the ten percent rating for his
foot calluses and arguing that his secondary injuries were
all caused by these foot calluses. In June 2010, the Vet-
erans Court affirmed the Board’s decision. The Veterans
Court concluded that the medical evidence supported the
Board’s denial of an increased disability rating. The
Veterans Court also concluded that the evidence in the
record supported the Board’s factual findings and denial
of Mr. Treadway’s secondary service connection claims.
TREADWAY   v. DVA                                          4


                        DISCUSSION

    On appeal, Mr. Treadway contends that the Veterans
Court erred in denying his claim for a disability rating in
excess of ten percent for his foot calluses and his secon-
dary service connection claims for disabilities of the back,
hip, knee, ankle, and hypertension. Specifically, Mr.
Treadway’s argues that the Veterans Court failed to
consider all of the evidence. Mr. Treadway asks this court
to review his case on the merits and consider all of the
evidence presented.

     “Our jurisdiction to review the decisions of the CAVC
is limited by statute.” Summers v. Gober, 225 F.3d 1293,
1295 (Fed. Cir. 2000). While this court is authorized to
“decide all relevant questions of law, including interpret-
ing constitutional and statutory provisions,” we cannot
adjudicate “(A) a challenge to a factual determination, or
(B) a challenge to a law or regulation as applied to the
facts of a particular case,” unless a constitutional issue is
presented. 38 U.S.C. § 7292(d).

    In the instant case, Mr. Treadway does not contend
that the Veterans Court decision involved the validity or
interpretation of a statute or regulation. Rather, Mr.
Treadway’s arguments would require this court to review
the evidence in the record on the merits. We are not
authorized by Congress to review a challenge to a factual
determination or to a law or regulation as applied to the
facts of a particular case except to the extent that an
appeal presents a constitutional issue. See 38 U.S.C.
§ 7292(d)(2). Because Mr. Treadway does not raise a
constitutional issue that provides a basis for our court to
hear his case, we lack jurisdiction over his appeal.
5                                          TREADWAY   v. DVA


                          COSTS

    Each party shall bear its own costs.

                      DISMISSED